EXHIBIT 10.10

Executive Severance and Retention Incentive Plan

Amended and Restated May 5, 2009

1. Introduction. The purpose of this Executive Severance and Retention Incentive
Plan (the “Plan”) is to provide assurances of specified severance benefits to
eligible executives of Netflix, Inc. (the “Company”) upon certain terminations
of employment and to provide specified retention incentives to eligible
executives of the Company upon a Change in Control. The Company believes that
the severance plan set forth in this Plan will aid the Company in attracting and
retaining highly qualified individuals. In addition, the Company believes that
the retention incentive set forth in this Plan will help (a) assure that the
Company will have continued dedication and objectivity from its executives
notwithstanding the possibility, threat or occurrence of a Change in Control and
(b) provide the Company’s executives with an incentive to continue their
employment and to motivate executives to maximize the value of the Company upon
a Change in Control for the benefit of its stockholders. This Plan is an
“employee welfare benefit plan,” as defined in Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended. This document constitutes
both the written instrument under which the Plan is maintained and the required
summary plan description for the Plan.

2. Important Terms. To help you understand how this Plan works, it is important
to know the following terms:

2.1 “Administrator” means the Company, acting through its Chief Talent Officer
or any person to whom the Administrator has delegated any authority or
responsibility pursuant to Section 9, but only to the extent of such delegation.

2.2 “Base Pay” means a Covered Executive’s regular straight-time salary as in
effect during the last regularly scheduled payroll period immediately preceding
the date on which the Severance Benefit or Retention Incentive becomes payable.
Base Pay does not include payments for overtime, shift premium, incentive
compensation, incentive payments, bonuses, commissions or other compensation.

2.3 “Board” means the Board of Directors of the Company.

2.4 “Retention Incentive” means the compensation the Covered Executive will be
provided pursuant to Section 4.

2.5 “Cause” means (i) an act of fraud or personal dishonesty undertaken by a
Covered Executive in connection with the Covered Executive’s responsibilities as
an employee that is intended to result in substantial gain or personal
enrichment of the Covered Executive, (ii) a Covered Executive’s conviction of,
or plea of nolo contendere to, a felony, or (iii) a Covered Executive’s gross
misconduct in connection with the performance of the Covered Executive’s
responsibilities as an employee or willful failure to perform a reasonable
material component of the Covered Executive’s responsibilities as an employee.



--------------------------------------------------------------------------------

2.6 “Change in Control” means the first to occur of any of the following:

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

(b) consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(c) The consummation of a merger or consolidation of the Company, with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company, or such surviving entity or its parent outstanding immediately
after such merger or consolidation; or

(d) A change in the composition of the Board, as a result of which fewer than a
majority of the Directors are Incumbent Directors. “Incumbent Directors” means
Directors who either (A) are Directors as of the Effective Date, or (B) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of those Directors whose election or nomination was not in
connection with any transaction described in subsections (i), (ii) or (iii) or
in connection with an actual or threatened proxy contest relating to the
election of Directors.

2.7 “Company” means Netflix, Inc., a Delaware corporation, and any successor by
merger, acquisition, consolidation or otherwise that assumes the obligations of
the Company under the Plan, or becomes bound by the terms of the Plan by
operation of law or otherwise.

2.8 “Covered Executive” means a common law employee of the Company who is
employed at the Vice President level or higher.

2.9 “Director” means a member of the Company’s Board of Directors.

2.10 “Effective Date” means July 1, 2005.

2.11 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.13 “Involuntary Termination” means a termination of employment of a Covered
Executive under the circumstances described in Section 3.1.

2.14 “Option” means a right granted pursuant to the Company’s stock option
plan(s) to purchase common stock of the Company pursuant to the terms and
conditions of such plan(s).

 

-2-



--------------------------------------------------------------------------------

2.15 “Plan” means the Executive Severance and Retention Incentive Plan, as set
forth in this document, and as hereafter amended from time to time.

2.16 “Severance Benefit” means the compensation and other benefits the Covered
Executive will be provided pursuant to Section 3.

2.17 “Severance Date” means the date on which an Eligible Executive experiences
an Involuntary Termination.

2.18 “Stock Option Allowance Value” means an amount of cash equivalent to the
stock option allowance then being used in calculating the number of options
granted monthly to the Covered Executive for the calendar year of termination or
Change in Control, as applicable.

3. Severance.

3.1 Eligibility. If at any time prior to a Change in Control, the Company (or
any parent or subsidiary of the Company) terminates such Covered Executive’s
employment for other than Cause, death or permanent disability, then, subject to
the Covered Executive’s compliance with Section 3.3, the Covered Executive shall
receive the Severance Benefit provided pursuant to this Section 3. For purposes
of clarification, the severance amount set forth in 3.2 shall not be due or
payable to any Covered Executive who shall have received or is eligible to
receive the Retention Incentive.

3.2 Severance Benefit. Each Covered Executive who becomes eligible for a
Severance Benefit under Section 3.1 shall be paid a lump sum cash payment equal
to nine (9) months of Base Pay and nine (9) months of Stock Option Allowance
Value. The Severance Benefit shall be paid to the Covered Executive as soon as
administratively practicable following the Severance Date, but in no event more
than two and one half months following the Severance Date but subject to
Section 7 and to the Covered Executive’s compliance with Section 3.3.

3.3 Release and Non-Disparagement Agreement. As a condition to receiving a
Severance Benefit under this Plan, each Covered Executive will be required to
sign a waiver and release of all claims arising out of his or her Involuntary
Termination and employment with the Company and its subsidiaries and affiliates
and an agreement not to disparage the Company, its directors, or its executive
officers, in a form reasonably satisfactory to the General Counsel of the
Company (the “Release”). The Release must be executed and effective within the
period required by the Release but in no event later than sixty (60) days
following the Covered Executive’s Severance Date, inclusive of any revocation
period set forth in the Release (such deadline, the “Release Deadline”). The
Severance Benefit will not be paid or provided until the Release becomes
effective. If the Release does not become effective by the Release Deadline, the
Covered Executive will forfeit all rights to the Severance Benefit.

4. Retention Incentive.

4.1 Eligibility. An individual shall be eligible for the Retention Incentive
under the Plan, in the amount set forth in Section 4.2, only if he or she (i) is
a Covered Executive on the date of a Change in Control, and (ii) is not eligible
for a Severance Benefit under Section 3.

 

-3-



--------------------------------------------------------------------------------

4.2 Retention Incentive. Each Covered Executive eligible for a Retention
Incentive in accordance with Section 4.1 shall be entitled to receive a lump sum
cash payment equal to twelve (12) months of Base Pay and twelve (12) months
Stock Option Allowance Value. The Retention Incentive shall be paid to the
Covered Executive as soon as administratively practicable following the date of
the Change in Control, but in no event more than two and one-half months
thereafter.

4.3 Parachute Payments. In the event that a Severance Benefit or Retention
Incentive provided for in this Plan or otherwise payable or provided to the
Covered Executive (i) constitutes a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
(ii) but for this Section 4.3, would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Employee’s Severance
Benefit or Retention Incentive hereunder shall be either

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Covered Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Unless the Company and the Covered Executive otherwise
agree in writing, any determination required under this Section 4.3 shall be
made in writing in good faith by an accounting firm chosen by the Administrator
and reasonably acceptable to the Covered Executive (the “Accountants”). If a
reduction in benefits is required only under the Plan, the reduction will apply
to the Employee’s Severance Benefit or Retention Incentive, as applicable. If a
reduction in benefits is required under the Plan and one or more other
arrangements or plans entered into with or maintained for the benefit of the
Covered Executive that provides for vesting acceleration of equity awards, cash
severance or retention benefits, and/or continued employee benefits coverage,
the reduction will occur in the following order: the vesting acceleration of
stock options or stock appreciation rights, then cash severance or retention
benefits, then vesting acceleration of equity awards other than stock options or
stock appreciation rights, and then Company-paid employee benefits coverage. In
the event that acceleration of vesting of stock options, stock appreciation
rights or other equity awards is to be reduced, such acceleration of vesting
shall be cancelled in the reverse order of the date of grant for the Covered
Executive’s stock options, stock appreciation rights or other equity awards, as
applicable. If two or more stock options, stock appreciation rights or other
equity awards are granted on the same day, the stock options, stock appreciation
rights or other equity awards, as applicable, will be reduced on a pro-rata
basis. For purposes of making the calculations required by this Section 4.3, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and the Covered Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4.3.

 

-4-



--------------------------------------------------------------------------------

5. Reserved

6. Non-Duplication of Benefits. Notwithstanding any other provision in the Plan
to the contrary and except as provided in this Section 6, the Severance Benefits
and Retention Incentive provided hereunder shall be in lieu of any other
severance and/or retention plan benefits and the Severance Benefits and
Retention Incentive provided hereunder shall be reduced by any severance paid or
provided to a Covered Executive under any other plan or arrangement.
Notwithstanding the preceding sentence, this Section 6 shall not apply to a
Covered Executive to the extent such Covered Executive’s separate, written
employment, retention or other agreement with the Company explicitly exempts the
Covered Executive from the preceding sentence.

7. Section 409A.

7.1 Notwithstanding anything herein to the contrary, it is the intent that the
Retention Incentives and Severance Benefits payable under the Plan satisfy the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations and be exempt from
Section 409A of the Code and the final regulations and any guidance promulgated
thereunder (“Section 409A”). If the Severance Benefits (or any portion thereof),
when considered together with any other severance payments or separation
benefits, are considered deferred compensation subject to Section 409A
(together, the “Deferred Compensation Separation Benefits”), no Deferred
Compensation Separation Benefits or other severance benefits that otherwise are
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)
will be considered due or payable until the Covered Executive has incurred a
“separation from service” within the meaning of Section 409A. In addition, if
the Covered Executive is a “specified employee” within the meaning of
Section 409A at the time of the Covered Executive’s separation from service
(other than due to death), then any Deferred Compensation Separation Benefits
otherwise due to the Covered Executive on or within the six (6) month period
following the Covered Executive’s separation from service will accrue during
such six (6) month period and will become payable in a lump sum payment (less
applicable withholding taxes) on the date six (6) months and one (1) day
following the date of the Covered Executive’s separation from service. All
subsequent payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if the Covered Executive dies following his or her separation
but prior to the six (6) month anniversary of his or her date of separation,
then any payments delayed in accordance with this paragraph will be payable in a
lump sum (less applicable withholding taxes) to the Covered Executive’s estate
as soon as administratively practicable after the date of the Covered
Executive’s death and all other Deferred Compensation Separation Benefits will
be payable in accordance with the payment schedule applicable to each payment or
benefit.

7.2 Each payment and benefit payable under the Plan is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations. Any payment or benefit that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute a Deferred Compensation Separation Benefit. Any
payment or benefit that entitles the Covered Executive to taxable reimbursements
or taxable in-kind benefits covered by Section 1.409A-1(b)(9)(v) shall

 

-5-



--------------------------------------------------------------------------------

not constitute a Deferred Compensation Separation Benefit. Any severance payment
or portion thereof that qualifies as a payment made as a result of an
involuntary separation from service pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations that does not exceed the Section 409A Limit shall not
constitute a Deferred Compensation Separation Benefit. For this purpose,
“Section 409A Limit” will mean the lesser of two (2) times: (A) the Covered
Executive’s annualized compensation based upon the annual rate of pay paid to
Covered Executive during his or her taxable year preceding the Covered
Executive’s taxable year of the Covered Executive’s separation from service as
determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (B) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which the Covered Executive’s
employment is terminated.

7.3 It is the intent of this Plan to comply with the requirements of
Section 409A so that none of the payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. Notwithstanding anything to
the contrary in the Plan, including but not limited to Section 11, the Company
reserves the right to amend the Plan as it deems necessary or advisable, in its
sole discretion and without the consent of the Covered Executives, to comply
with Section 409A of the Code or to otherwise avoid income recognition under
Section 409A of the Code prior to the actual payment of Retention Incentives or
Severance Benefits or imposition of any additional tax (provided that no such
amendment shall materially reduce the benefits provided hereunder).

8. Withholding. The Company will withhold from any Severance Benefit and
Retention Incentive all federal, state, local and other taxes required to be
withheld therefrom and any other required payroll deductions.

9. Administration. The Company is the administrator of the Plan (within the
meaning of section 3(16)(A) of ERISA). The Plan will be administered and
interpreted by the Administrator (in his or her sole discretion). The
Administrator is the “named fiduciary” of the Plan for purposes of ERISA and
will be subject to the fiduciary standards of ERISA when acting in such
capacity. Any decision made or other action taken by the Administrator prior to
a Change in Control with respect to the Plan, and any interpretation by the
Administrator of any term or condition of the Plan prior to a Change in Control,
or any related document, will be conclusive and binding on all persons and be
given the maximum possible deference allowed by law. Following a Change in
Control, any decision made or other action taken by the Administrator with
respect to the Plan, and any interpretation by the Administrator of any term or
condition of the Plan, or any related document that (i) does not affect the
benefits payable under the Plan shall not be subject to review unless found to
be arbitrary and capricious or (ii) does affect the benefits payable under the
Plan shall not be subject to review unless found to be unreasonable or not to
have been made in good faith. The Administrator has the authority to act for the
Company (in a non-fiduciary capacity) as to any matter pertaining to the Plan;
provided, however, that this authority does not apply with respect to (a) the
Company’s power to amend or terminate the Plan or (b) any action that could
reasonably be expected to increase significantly the cost of the Plan is subject
to the prior approval of the senior officer of the Company. The Administrator
may delegate in writing to any other person all or any portion of his or her
authority or responsibility with respect to the Plan.

 

-6-



--------------------------------------------------------------------------------

10. Eligibility to Participate. The Administrator will not be excluded from
participating in the Plan if otherwise eligible, but he or she is not entitled
to act or pass upon any matters pertaining specifically to his or her own
benefit or eligibility under the Plan. A senior officer of Netflix, Inc. will
act upon any matters pertaining specifically to the benefit or eligibility of
the Administrator under the Plan.

11. Amendment or Termination. The Company reserves the right to amend or
terminate the Plan at any time provided that (a) as the Plan relates to each
individual who is a Covered Executive on the Effective Date, without such
Covered Executive’s written consent, the Plan may not be amended or terminated
so as to reduce the amount of the Severance Benefit or Retention Incentive
payable to the Covered Executive nor to restrict or reduce the Covered
Executive’s eligibility for a Severance Benefit or Retention Incentive, and
(b) as the Plan relates to each individual who first becomes a Covered Executive
after the Effective Date, (1) the Plan may be amended or terminated before such
individual becomes a Covered Executive, and (2) after such individual becomes a
Covered Executive, without such Covered Executive’s written consent, the Plan
may not be amended or terminated so as to reduce the amount of the Severance
Benefit and Retention Incentive payable to the Covered Executive nor to restrict
or reduce the Covered Executive’s eligibility for a Severance Benefit or
Retention Incentive. Any amendment or termination of the Plan will be in
writing. Any action of the Company in amending or terminating the Plan will be
taken in a non-fiduciary capacity. Upon a Change in Control and following the
receipt by all eligible Covered Executives of the Retention Incentive provided
for herein, this Plan shall have no further force or effect.

12. Claims Procedure. Any employee or other person who believes he or she is
entitled to any payment under the Plan may submit a claim in writing to the
Administrator within ninety (90) days of the earlier of (i) the date the
claimant learned the amount of their Severance Benefit or Retention Incentive
under the Plan or (ii) the date the claimant learned that he or she will not be
entitled to any benefits under the Plan. If the claim is denied (in full or in
part), the claimant will be provided a written notice explaining the specific
reasons for the denial and referring to the provisions of the Plan on which the
denial is based. The notice will also describe any additional information needed
to support the claim and the Plan’s procedures for appealing the denial. The
denial notice will be provided within ninety (90) days after the claim is
received. If special circumstances require an extension of time (up to ninety
(90) days), written notice of the extension will be given within the initial
ninety (90) day period. This notice of extension will indicate the special
circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision on the claim.

13. Appeal Procedure. If the claimant’s claim is denied, the claimant (or his or
her authorized representative) may apply in writing to the Administrator for a
review of the decision denying the claim. Review must be requested within sixty
(60) days following the date the claimant received the written notice of their
claim denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments in writing. The Administrator will provide written
notice of his or her decision on review within sixty (60) days after it receives
a review request. If additional time (up to sixty (60) days) is needed to review
the request, the claimant (or representative) will be given written notice of
the reason for the delay. This notice of extension will indicate the special
circumstances requiring the extension of time and the date by which the
Administrator expects to

 

-7-



--------------------------------------------------------------------------------

render its decision. If the claim is denied (in full or in part), the claimant
will be provided a written notice explaining the specific reasons for the denial
and referring to the provisions of the Plan on which the denial is based. The
notice shall also include a statement that the claimant will be provided, upon
request and free of charge, reasonable access to, and copies of, all documents
and other information relevant to the claim and a statement regarding the
claimant’s right to bring an action under Section 502(a) of ERISA.

14. Source of Payments. All Severance Benefits and Retention Incentives will be
paid in cash from the general funds of the Company; no separate fund will be
established under the Plan; and the Plan will have no assets. No right of any
person to receive any payment under the Plan will be any greater than the right
of any other general unsecured creditor of the Company.

15. Inalienability. In no event may any current or former employee of the
Company or any of its subsidiaries or affiliates sell, transfer, anticipate,
assign or otherwise dispose of any right or interest under the Plan. At no time
will any such right or interest be subject to the claims of creditors nor liable
to attachment, execution or other legal process.

16. No Enlargement of Employment Rights. Neither the establishment or
maintenance of the Plan, any amendment of the Plan, nor the making of any
benefit payment hereunder, will be construed to confer upon any individual any
right to be continued as an employee of the Company. The Company expressly
reserves the right to discharge any of its employees at any time, with or
without cause. However, as described in the Plan, a Covered Executive may be
entitled to Severance Benefits under the Plan depending upon the circumstances
of his or her termination of employment.

17. Successors. Any successor to the Company of all or substantially all of the
Company’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or otherwise) will assume the
obligations under the Plan and agree expressly to perform the obligations under
the Plan in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under the Plan, the term “Company” will include any successor to the
Company’s business and/or assets which become bound by the terms of the Plan by
operation of law, or otherwise.

18. Applicable Law. The provisions of the Plan will be construed, administered
and enforced in accordance with ERISA and, to the extent applicable, the
internal substantive laws of the State of California (with the exception of its
conflict of laws provisions).

19. Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.

20. Headings. Headings in this Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning hereof.

21. Indemnification. The Company hereby agrees to indemnify and hold harmless
the officers and employees of the Company, and the members of its boards of
directors, from all

 

-8-



--------------------------------------------------------------------------------

losses, claims, costs or other liabilities arising from their acts or omissions
in connection with the administration, amendment or termination of the Plan, to
the maximum extent permitted by applicable law. This indemnity will cover all
such liabilities, including judgments, settlements and costs of defense. The
Company will provide this indemnity from its own funds to the extent that
insurance does not cover such liabilities. This indemnity is in addition to and
not in lieu of any other indemnity provided to such person by the Company.

 

  22. Additional Information.

 

Plan Name:    Executive Severance and Retention Incentive Plan    Plan Sponsor:
   Netflix, Inc.    970 University Avenue    Los Gatos, CA 95032 Identification
Numbers:    EIN: - 77-0467272    PLAN: 501 Plan Year:    Calendar year Plan
Administrator:    Netflix, Inc.    Attention: Chief Talent Officer    970
University Avenue    Los Gatos, CA 95032    (408) 399-3700 Agent for Service of
   Legal Process:    Netflix, Inc.    Attention: General Counsel    970
University Avenue    Los Gatos, CA 95032    (408) 399-3700    Service of process
may also be made upon the Plan Administrator. Type of Plan    Bonus
Plan/Severance Plan/Employee Welfare Benefit Plan Plan Costs    The cost of the
Plan is paid by the Employer.

 

-9-



--------------------------------------------------------------------------------

23. Statement of ERISA Rights.

As a Covered Executive under the Plan, you have certain rights and protections
under ERISA:

(a) You may examine (without charge) all Plan documents, including any
amendments and copies of all documents filed with the U.S. Department of Labor,
such as the Plan’s annual report (IRS Form 5500). These documents are available
for your review in the Company’s Human Resources Department.

(b) You may obtain copies of all Plan documents and other Plan information upon
written request to the Plan Administrator. A reasonable charge may be made for
such copies.

In addition to creating rights for Covered Executives, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan (called “fiduciaries”) have a duty to do so prudently and in
the interests of you and the other Covered Executives. No one, including the
Company or any other person, may fire you or otherwise discriminate against you
in any way to prevent you from obtaining a benefit under the Plan or exercising
your rights under ERISA. If your claim for a severance benefit is denied, in
whole or in part, you must receive a written explanation of the reason for the
denial. You have the right to have the denial of your claim reviewed. (The claim
review procedure is explained in Sections 12 and 13 above.)

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials and do not receive them within thirty
(30) days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and to pay you up to
$110 a day until you receive the materials, unless the materials were not sent
because of reasons beyond the control of the Plan Administrator. If you have a
claim which is denied or ignored, in whole or in part, you may file suit in a
state or federal court. If it should happen that you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court.

In any case, the court will decide who will pay court costs and legal fees. If
you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds that your claim is frivolous.

If you have any questions regarding the Plan, please contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you may contact the nearest area office of the Employee
Benefits Security Administration (formerly the Pension and Welfare Benefits
Administration), U.S. Department of Labor, listed in your telephone directory,
or the Division of Technical Assistance and Inquiries, Employee Benefits
Security Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.

 

10



--------------------------------------------------------------------------------

  24. Execution.

In Witness Whereof, the Company, by its duly authorized officer, has executed
this amended Plan on the date indicated below.

 

Netflix, Inc. By  

/S/    DAVID HYMAN

Title   General Counsel Date   May 5, 2009

 

11